Name: 93/121/EEC: Commission Decision of 23 December 1992 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  cultivation of agricultural land;  agricultural structures and production;  economic policy
 Date Published: 1993-02-26

 Avis juridique important|31993D012193/121/EEC: Commission Decision of 23 December 1992 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic) Official Journal L 048 , 26/02/1993 P. 0063 - 0063COMMISSION DECISION of 23 December 1992 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic)(93/121/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), and in particular Article 16 thereof, Whereas on 31 July 1992 Portugal submitted a regionalization plan to the Commission in accordance with Article 3 (3) of Regulation (EEC) No 1765/92; whereas, at the Commission's request, that plan has been revised by Portugal; whereas a new plan was forwarded to the Commission on 30 September; Whereas an examination of the revised plan shows that the criteria adopted by Portugal result in the allocation of a specific yield to each holding on the basis of the soil found thereon in regions in the southern part of the country in accordance with a pre-established national classification of soils; whereas, in addition, that plan distinguishes between yields depending on the irrigation technique used; whereas as a consequence the plan does not result in the establishment of distinctive homogeneous production zones of a minimum size and a single yield for irrigated land in the regions in question; whereas it therefore does not meet the criteria laid down in the first subparagraph of Article 3 (1) of Regulation (EEC) No 1765/92; Whereas by taking into account the situation of the various holdings, the plan is likely to facilitate the adaptation of Portuguese agriculture to the situation arising from the reform of the common agricultural policy; whereas its application for the 1993/94 marketing year should therefore be permitted; Whereas the other aspects of the plan do not at this stage call for special remarks; Whereas the joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS DECISION: Article 1 1. By way of a transitional measure, for the 1993/94 marketing year Portugal may treat as a homogeneous production zone holdings in the southern regions of Portugal whose specific structural characteristics are defined on the basis of a pre-established national classification of soils as provided for in the plan notified to the Commission on 30 September 1992. 2. For the 1994/95 marketing year the Portuguese Republic shall submit before 30 April 1993 a plan revising the methods provided for in paragraph 1 in accordance with Article 3 of Regulation (EEC) No 1765/92. Article 2 The Community shall not be liable financially where expenditure exceeds that arising from the application of this Decision. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12.